Citation Nr: 9902787	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-34 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the veteran's compensation payments were properly 
discontinued from July 1, 1992, through September 30, 1992, 
based on the value of his estate.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits.


REPRESENTATION

Appellant represented by:	Grady L. Pettigrew, Jr.


WITNESS AT HEARING ON APPEAL

G. L. Pettigrew, Jr.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1946 to November 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that terminated the veteran's compensation payments 
from July 1, 1992, through September 30, 1992, and denied 
waiver of recovery of an overpayment in the calculated amount 
of $5,545.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has been rated as incompetent by the VA 
effective from November 16, 1947, and he has no dependents.  

3.  His estate, from July 1, 1992, through September 30, 
1992, was valued in excess of $25,000.  

4.  Both VA and the veteran were without fault in creating 
the overpayment, the veteran did not change his position to 
his detriment in reliance on the VA compensation, failure to 
make restitution would result in unfair gain to him, and 
recovery of the overpayment has not resulted in undue 
hardship or defeated the purpose of the benefit.  


CONCLUSIONS OF LAW

1.  The termination of payment of VA compensation benefits to 
the veteran from July 1, 1992, through September 30, 1992, 
was proper.  38 U.S.C.A. §§ 5107, 5505 (1991); 38 C.F.R. 
§ 13.109 (1998).  

2.  Recovery of the overpayment of compensation in the 
calculated amount of $5,545 was not against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(1991); 38 C.F.R. § 1.963, 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensation Termination

In 1990, Congress enacted the Omnibus Budget Reconciliation 
Act (Act) of 1990, Pub. L. No. 101-508.  The pertinent 
provisions of that legislation, § 8001 of the Act, were 
subsequently codified at 38 U.S.C.A. § 5505.  Those 
provisions provide that in the case of a veteran without 
dependents who is rated incompetent by VA and has an estate, 
excluding the value of the veteran's home, with a value 
exceeding $25,000, further payment of compensation to which 
the veteran would otherwise be entitled may not be made until 
the value of the estate is reduced to less than $10,000.  
38 U.S.C.A. § 5505(a).  These provisions expired on 
September 30, 1992, and have not been reenacted.  See 
38 U.S.C.A. § 5005(c) (West 1991).  Pursuant to the Act, the 
RO in a January 1991 letter proposed to terminate the 
veteran's compensation.  By letter, dated in May 1991, the 
appellant was notified that the veteran's compensation had 
been terminated.  This termination was accomplished June 1, 
1991.  

By letter dated in February 1992, the appellant was notified 
that compensation had been reinstated effective February 1, 
1992.  This reinstatement was in response to a Court order 
issued in the case of Disabled American Veterans v. United 
States Department of Veterans Affairs, 783 F. Supp. 189 
(S.D.N.Y. 1992), vacated and remanded, 962 F.2d. 136 (2d Cir. 
1992).  In response to the United States Court of Appeals for 
the 2d Circuit vacating the injunction of the lower court, 
the RO, by letter dated in April 1992, notified the appellant 
of the intent to terminate the veteran's compensation 
effective February 1, 1992.  Id.  The appellant filed a 
notice of disagreement with the proposal to terminate the 
veteran's compensation effective February 1, 1992.  

As part of the stipulated settlement in Disabled American 
Veterans, all members of the plaintiff class (of which the 
veteran was one) were permitted to retain compensation 
payments made between January 31 and July 1, 1992.  
Therefore, the veteran's compensation was restored for the 
period between January 31 and July 1, 1992.  Accordingly, the 
issue,  under appeal in this case, as set forth on the title 
page, addresses the period from July 1, 1992, through 
September 30, 1992, the period during which the veteran's 
compensation payments remained terminated.  

The veteran's compensation payments were terminated, for the 
period from July 1, 1992, through September 30, 1992, on the 
basis that his estate exceeded $25,000.  The record reflects 
that the appellant has submitted a report filed with a 
probate court regarding her guardianship of the veteran.  
This report reflects that it addresses the period from 
November 7, 1989, through February 21, 1992.  It indicates 
that assets remaining at the end of this time included a bank 
checking account with a balance of $4,489.80, a 1987 Rockwood 
Motor Home with a value of $49,000, and real property in 
North Carolina with a value of $29,500.  The report was filed 
with the probate court on March 5, 1993.  Although a May 1992 
letter from the appellant's attorney indicates that the 
veteran did not have an estate exceeding $10,000 and, in 
fact, that his estate was less than $500, there is no 
evidence of record that the veteran did not continue to own 
an interest in real property in North Carolina or that he did 
not continue to own the motor home during the period from 
July 1, 1992, through September 30, 1992.  Nor is it 
contended that he ceased to own the motor home or the 
property in North Carolina during this time period.  

A VA field examiner reported in June 1991 that the property 
in South (sic) Carolina was fully in the name of the veteran.  
However, the individual who provided this information to the 
field examiner, in a February 1991 letter, indicated that it 
had come to the attention of their office that the veteran 
was not the sole owner of the indicated real estate.  Rather, 
he owned only one-third of the property.  

Appearing before the Board in August 1998 at the RO, the 
appellant's attorney indicated that the motor home had been 
purchased after being authorized by a court order because it 
was "necessary and beneficial to the normalcy of this 
veteran's life."  The appellants attorney urged that it was 
discriminatory to exempt a veteran's home that could be worth 
hundreds of thousands of dollars, but disqualify a veteran 
from benefits because he owned a motor home.  It was 
indicated that the motor home was necessary for the veteran 
to travel because of the difficulty involved when traveling 
by an automobile.  A court order was submitted which reflects 
that the court had authorized the expenditure of $45,000 to 
pay for a motor home in February 1991.  

All funds, as well as other property, both personal and real 
(which is capable of being liquidated), and interest therein 
owned by a veteran, will be included in arriving at the value 
of the veteran's estate.  38 C.F.R. § 13.109.  Personal 
property, such as furniture and household equipment, working 
tools, livestock and jewelry, that are included under State 
exemption statutes will not be included as assets.  Neither 
will the value of the veteran's home be included as an asset.  
38 C.F.R. § 13.109(d)(4)(5)(ii).  

Real or personal property used as a residence shall be exempt 
in an amount not to exceed $5,000.  Ohio Rev. Code § 2329.66 
(A)(1)(a).  A person's interest, not to exceed $1,000, in one 
motor vehicle is exempt.  Ohio Rev. Code § 2329.66(A)(2).  If 
exemptions claimed do not include certain personal property 
and a claim is not made for an exemption for a real or 
personal property residence, exemptions may be claimed in an 
amount not to exceed $2,000, for certain property including 
household furnishings, household goods, appliances, books, 
animals, crops, musical instruments, firearms, and hunting 
and fishing equipment, that are held primarily for the 
personal, family or household use of the person.  Ohio Rev. 
Code § 2329.66(A)(4)(b)(d).  

It is neither asserted nor shown that the veteran's 
recreational vehicle is his residence.  The veteran resides 
with his sister, who is the appellant and his guardian, and 
the report of the June 1991 field examination indicates that 
$5,000 had been used to repair the veteran's room in his 
sister's residence.  Therefore, the Board concludes that the 
exemption of $5,000 for a residence under the Ohio law is not 
for application.  Further, since the motor home has been 
valued at $49,000, application of any pertinent State 
exemption would not reduce its value to less than $25,000.  
Assuming for discussion purposes that the veteran only has a 
one-third interest in the North Carolina real property, this 
value of just under $10,000, as well as the value of his 
motor home in excess of $40,000, well exceeded the $25,000 
limitation established by the Act.  To the extent that the 
appellant's assertions are a constitutional challenge to the 
legislation that governs this case, the Act has been found to 
be constitutional.  See Disabled American Veterans, 962 F.2d 
136; McDowell v. Brown, 5 Vet. App. 401, 406 (1993).  
Accordingly, the evidence supports a finding that termination 
of payment of the veteran's VA compensation benefits from 
July 1, 1992, through September 30, 1992, on the basis of the 
value of his estate, was proper.  

II.  Waiver

Although a November 1992 notice initially indicated that an 
overpayment in the amount of $15,032 had been created, a 
subsequent audit, with notice to the appellant in May 1993, 
reflects that the total overpayment is in the calculated 
amount of $5,545.  A February 1993 referral of indebtedness 
to the Committee on Waivers and Compromises reflects that, at 
that time, the debt had been reduced by collection of $3,870.  
The record indicates that the remainder of the debt has 
subsequently been collected.  

In a July 1993 decision, the RO Committee on Waivers and 
Compromises concluded that the appellant had been free of 
fraud, misrepresentation, and bad faith.  Waiver of recovery 
of the $5,545 overpayment was denied, however, based on a 
determination that recovery would not be against the 
principles of equity and good conscience.  

A December 1992 VA letter, with a financial status report 
form enclosed, was addressed to the appellant as the guardian 
of the veteran.  In a January 1993 response from the 
appellant's attorney, the financial status report form was 
referred to and it was indicated that it was believed that it 
was inappropriate under the circumstances and in light of the 
facts in this case.  The letter indicates that it was time 
for a hearing at which evidence would be presented and a 
determination made on the basis of the merits of that 
presentation.  During the personal hearing in August 1998, 
the appellant's attorney was advised that the issues included 
entitlement to waiver of recovery of an overpayment of 
compensation in the amount of $5,545.  The Board concludes 
that based upon the record, all evidence that the appellant 
and her attorney desired to submit with respect to the issue 
of waiver of recovery has been submitted.  

Where fraud, misrepresentation, or bad faith is shown, denial 
of waiver of recovery of an overpayment may be made without 
regard to factors considered in applying the equity and good 
conscience standard.  The facts and circumstances surrounding 
the events that resulted in creation of the overpayment have 
previously been set forth in this decision.  In essence, the 
overpayment resulted from the passage of a new law with 
adjustments to the overpayment occurring in light of 
litigation challenging that law.  There is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
appellant in creating the overpayment.  Therefore, the Board 
concurs with the determination by the Committee on Waivers 
and Compromises that there was no fraud, misrepresentation, 
or bad faith in the creation  of the overpayment.  
38 U.S.C.A. § 5302.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all-inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).  

The veteran was in receipt of VA compensation benefits at the 
100 percent rate when the appellant was notified by official 
letter, dated January 18, 1991, of the intent to terminate 
the veteran's compensation.  The record reflects that the 
court order authorizing the purchase of the RV was dated 
February 15, 1991.  The court order does not indicate the 
date the application for authority to expend the funds was 
filed, but it is clear that the appellant would have been 
notified prior to the issuance of the court order of the 
intent to terminate the veteran's compensation benefits.  
Therefore, the record does not indicate that the purchase of 
the recreational vehicle, or any other act, was done in 
reliance on continued receipt of VA compensation, but rather 
was accomplished with knowledge that VA compensation would be 
terminated.  Therefore, the record does not indicate that the 
recipient's position was changed to his detriment or that the 
veteran otherwise relinquished any valuable right in reliance 
on VA benefits.  

With consideration of the previous discussion concerning the 
factors surrounding the creation of the debt, there does not 
appear to be any fault on the part of the debtor or on the 
part of VA in creation of the debt.  The Board observes that 
the appellant, through her attorney, requested that payments 
continue, but in light of all of the circumstances, does not 
believe that this was fault contributing to creation of the 
debt.  

The record indicates that the debt has been recovered and 
there is no indication that recovery of that debt caused the 
veteran undue financial hardship by depriving him of basic 
necessities or that collection of the debt defeated the 
purpose of the VA benefit.  Failure to make restitution would 
result in unjust enrichment since the law required that the 
veteran's benefits be terminated during the period from July 
1, 1992, through September 30, 1992.  Therefore, to allow the 
veteran to retain those benefits, when he was not entitled to 
them, would result in unjust enrichment.  The Board has 
considered evidence that he has been diagnosed with terminal 
lung cancer, but in light of the fact that he is being 
provided care at a VA hospital and that the recovery of the 
debt was accomplished some time ago, this factor would not 
change the analysis and conclusion with respect to each of 
the elements for consideration in waiver claims.  The 
requisite elements for consideration in arriving at a fair 
decision between the obligor and the Government are either 
neutral, as in the case of fault, or favor the Government in 
all other instances.  Accordingly, the Board concludes that 
recovery of the debt in question would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. 
§§ 1.963, 1.965.  


ORDER

The veteran's compensation payments were properly terminated 
from July 1, 1992, through September 30, 1992, and the appeal 
with respect to this issue is denied.  

Waiver of recovery of the overpayment of compensation in the 
calculated amount of $5,545 is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 1 -


